Citation Nr: 0714760	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

A motion to advance this case on the Board's docket was 
granted by the Board on May 11, 2007, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's back disability is not related to active 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in December 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the veteran identified treatment by a Dr. Pynes starting in 
June 2003.  The RO's efforts to obtain these records were 
unsuccessful.  The veteran was notified in April 2004 that VA 
had not received these records and asked that he contact Dr. 
Pynes to have the records send. To date, these records have 
not been received.   There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists of a lay statement, alone, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a back injury is factually shown during 
service.  The Board concludes it was not.  

The service medical records are silent for complaints of back 
pain, or findings or diagnoses of any back problems during 
service.  A November 1945 separation examination indicates 
that the veteran had no musculoskeletal defects.  In sum, 
there are no service medical records establishing that the 
veteran sustained a back injury during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a).  Arthritis can be service-connected on such 
a basis.  However, the first showing of arthritis in the 
record is not until the 1990s, nearly fifty years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology of the condition since separation.  Such 
evidence, however, is lacking here.  In light of the lack of 
any relevant history reported between 1945 and 1997 or 1998, 
the first indication of any back disability of record, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran clearly 
has a current disability.  He has been diagnosed with diffuse 
osteopenia, chronic disc disease L2-3, L4-5, and L5-S1, 
spinal stenosis, and probable subacute compression fracture 
of the superior endplate of L2. 

The remaining question, therefore, is whether there is 
competent medical evidence of a relationship between the 
current disability and military service.

The record includes a February 2003 Medical Center Emergency 
Physician Record which indicates that veteran complained of 
back pain beginning three days prior.  The veteran stated 
that he fell during his time in the U.S. Army in 1942.

A March 2003 treatment record authored by Dr. R. B. from the 
medical center related the veteran's back pain as secondary 
to recent compression fracture and spinal stenosis.  

In October 2003, the RO received the veteran's application 
for compensation accompanied by a SDVA Form 17, Examination-
Aid and Attendance.  The form was completed in August 26, 
2003, by Dr. S.C.  The diagnosis indicated chronic back pain 
after basic training 1942.  Dr. S.C.'s treatment record for 
that same day indicates that the veteran complained of 
chronic low back pain which he related to a service-connected 
injury as part of a basic training maneuver many years ago.  
The treatment record went on to say that the veteran was to 
start getting a VA allowance for this.

The Court has provided guidance for weighing medical 
evidence.  For example, a post-service medical record 
containing a reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

The Board finds that the medical records, discussed above, 
are not probative with regard to establishing a positive 
etiological connection between the veteran's current back 
problems and service.  With regard to the February 2003 
medical record, it is noted that the record merely states 
that the veteran fell during his time in the Army 1942.  It 
does not explicitly link current back pain with the inservice 
fall.  With regard to the March 2003 opinion, it is noted 
that the veteran's back pain was attributed to a compression 
fracture.  It did not, however, establish that the 
compression fracture was sustained in service.  As to the 
October 2003 medical record, it is notable that there is no 
evidence that the examiner (Dr. S.C.) reviewed the claims 
folder in conjunction with the examination.  It appears that 
Dr. S.C.'s opinion is solely based on the veteran's self-
reported history; it is not borne out by the veteran's own 
service medical records or subsequent medical history.  In 
addition, Dr. S.C. is incorrect in that he noted that the 
veteran was to receive a VA "allowance" for his claimed 
injury during basic training.  In sum, the Board finds all of 
the aforementioned medical opinions of little evidentiary 
value. 

The Board finds that the most probative evidence on file 
establishes that the veteran's current back problems are 
unrelated to service.  First, it is again noted that the 
veteran's service medical records are entirely silent for 
back complaints, treatment, or diagnoses.  Second, the 
veteran's original application for compensation, received in 
1946, listed in-service treatment for a throat condition and 
dental work but did not reference back problems during active 
duty to including during basic training.  Third, there is no 
evidence of arthritis of the spine within one year of service 
discharge.  Fourth, the record is entirely silent for back 
problems for many decades, until 1997 or 1998.  (See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).)  Fifth and finally, there is no probative 
and competent medical evidence establishing an etiological 
link between the veteran's current back problems and a 
disease or injury in service. 

The Board has carefully reviewed the lay statements provided 
by the veteran regarding his low back disorder and its 
relationship to service.  However, as a layperson, the 
veteran is not competent to provide evidence regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Only a medical professional may provide 
competent evidence regarding diagnosis and etiology.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current back 
disorder is related to service.  


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


